DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 11/15/2022 is acknowledged.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.

Notice to Applicant
Claims 1-14 have been examined in this application.  Claims 15-21 have been withdrawn.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 USC 103 as being obvious over US Patent Number 9,725,155 to Miller in view of US Patent Application Number 2009/0152400 by Preckler.

Regarding claim 1, Miller discloses an aircraft defining a longitudinal direction and a lateral direction (aircraft 100), the aircraft comprising:
A fuselage (fuselage 102);
An engine (engine 120) mounted at a located spaced from the fuselage of the aircraft (see Figure 2), the engine comprising rotor blades (rotor 122); and 
At least one fuselage shield (forward chine member 123) coupled to the fuselage at a location in alignment with the rotor blades along the lateral direction (see unnumbered forward chine members near reference numbers 140 in Figure 2 corresponding to forward chine member 123 in Figure 4).
Miller does not disclose the fuselage shield being removably coupled to the fuselage.  However, this limitation is taught by Preckler.  Preckler discloses an acoustic dampener for an aircraft fuselage 22 aligned with rotor blades 14 that is removably coupled to the fuselage by screw 9 and nut 11.  It would be obvious to a person having ordinary skill in the art to modify Miller using the teachings from Preckler in order to allow the shield to be replaced if it is damaged by an impact.

Regarding claim 2 (dependent on claim 1)¸ Preckler further teaches the at least one fuselage shield being removably coupled to the fuselage using a plurality of mechanical fasteners (screws 9 and nuts 11).

Regarding claim 3 (dependent on claim 1), Miller discloses the at least one fuselage shield defines a perimeter (see Figures 2, 4, and 5).
Miller and Preckler do not disclose the at least one fuselage shield is removably coupled to the fuselage with a plurality of fasteners arranged in a density of at least one fastener per inch and up to 25 fasteners per inch.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use however many fasteners was required per inch to securely attach the acoustic shield, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 4 (dependent on claim 1), 5 (dependent on claim 4) and 6 (dependent on claim 4), Miller discloses the at least one fuselage shield defining a forward end and an aft end, wherein the forward end defines  a forward end taper angle and the aft end defines an aft end taper angle (see chine 123 in Figures 2 and 4).  
Miller does not disclose the forward end taper angle being of at least 1 degree and up to 15 degrees, wherein the forward end taper angle of the forward end is less than or equal to 7 degrees, wherein the aft end taper angle is at least 1 degree and up to 15 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the taper angles at the forward end and aft end of chines 123 of whatever angle was necessary to provide the desired airflow across the chines, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
Regarding claim 7 (dependent on claim 1), Miller discloses the at least one fuselage shield comprising a first layer and a second layer.  Column 4, lines 3-6 disclose “Impact armor system 140 includes a plurality of layers of impact and penetration resistant material formed in a surface 408 of forward chine member 123 and/or fuselage 102”.  

Regarding claim 8 (dependent on claim 7), Miller does not disclose the second layer is hermetically sealed within an interior of the at least one fuselage shield.  However, Miller suggests that column 4, lines 6-9 suggest that “a plurality of layers of impact and penetration resistant material are formed subsurface with respect to surface 408 of forward chine member 123 and/or fuselage 102”.  Since the layers are formed subsurface of the forward chine member, it would be obvious to a person having ordinary skill in the art to modify Miller to hermetically seal the layers within the interior of the forward chine member so that the chine member is not open to external atmosphere or pressures.  

Regarding claim 9 (dependent on claim 8), Preckler further teaches the at least one fuselage shield is removably coupled to the fuselage through the first layer.  Figure 7 of Preckler shows panel 7 being removably coupled to the fuselage through the first layer by screw 9 and nut 11.

Regarding claim 10 (dependent on claim 8), Miller discloses the first layer being an energy distribution layer, wherein the second layer is an energy absorption layer.  However, Miller suggests that column 4, lines 6-9 suggest that “a plurality of layers of impact and penetration resistant material are formed subsurface with respect to surface 408 of forward chine member 123 and/or fuselage 102”.  The impact and penetration resistant materials comprise both energy distribution and energy absorption materials, and each layer therefore forms energy distribution and energy absorption layers.  

Regarding claim 11 (dependent on claim 1), Miller discloses the engine being a single unducted rotor engine (see engine 120 in Figures 2 and 4), wherein the rotor blades are part of an unducted rotor assembly and are configured as a single stage of unducted rotor blades (see rotors 122).   

Regarding claim 12 (dependent on claim 1) ¸ Miller does not disclose the fuselage shield defining a surface area between 720 square inches and 15,000 square inches.  However, it would have been an obvious matter of design choice to make the chines of whatever size was required to provide the desired amount of impact protection and sound damping, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 13 (dependent on claim 1), Miller discloses the fuselage shield defining a top end and a bottom end along a vertical direction of the aircraft, wherein the fuselage shield defines a coverage span angle between the top end and the bottom end as measured from the center of the fuselage (see chine 123 in Figure 5).  
Miller does not disclose the coverage span angle being of at least 45 degrees and up to about 180 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coverage area of chine 123 of whatever amount is needed for the desired amount of fuselage protection and sound damping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 14 (dependent on claim 1), Miller discloses the aircraft being a narrow body or wide body commercial passenger aircraft.  Column 2, lines 57-58 disclose “rotating machinery in industrial, commercial, and residential applications” and column 4, line 23 cites passenger comfort, and narrow body and wide body are the two types of bodies in commercial passenger aircraft. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642